 
Exhibit 10.13
 
Form of Restricted Stock Unit Grant Agreement under the Long-Term Incentive Plan
of Chevron Corporation.
 
Restricted Stock Unit Grant Agreement dated <DATE>, between CHEVRON CORPORATION
(“Corporation”), and <NAME>.

 
The Management Compensation Committee (the “Committee”) has selected you to
receive a special Restricted Stock Unit award under the Chevron Corporation
Long-Term Incentive Plan. Capitalized terms not defined in this Agreement shall
have the same meaning as the defined terms in the Chevron Corporation Long-Term
Incentive Plan, as amended from time to time (the “Plan”). This award is
governed by the Plan and is subject to the following special terms:
 
1. You have been awarded <X,XXX> Restricted Stock Units on <DATE>.
 
2. The restrictions on the Restricted Stock Units shall lapse and you shall be
vested as follows: <VEST TERMS>, provided that your employment with the
Corporation is not Terminated prior to the respective vesting dates.
 
3. Vested Restricted Stock Units will be paid in cash, valued based on the
closing price of a share of stock of the Corporation on the vesting date.
 
4. Vested amounts are taxable as ordinary income and cash payment will be net of
any required tax withholding.
 
5. Your Restricted Stock Units shall be paid within 30 days after the respective
vesting date. In no event will payment be made more than two and one-half months
following the end of the calendar year in which the Restricted Stock Unit award
vests.
 
6. No deferral of the payment date shall be permitted under this Agreement.
 
7. The Restricted Stock Units representing this award shall be subject to
adjustment for Recapitalization in the manner provided in the Plan, as it may be
amended from time-to-time.
 
8. Your Restricted Stock Units will earn Dividend Equivalents when Chevron pays
a dividend on its common shares, in the form of additional Restricted Stock
Units.
 
9. No certificate for shares of stock shall be issued at the time the grant is
made and you shall have no right to or interest in shares of stock of the
Corporation as the result of this grant agreement.
 
10. Prior to distribution of your Restricted Stock Units, if you are terminated
by the Corporation for “Misconduct” as defined in the Plan, the award shall be
canceled unless the Committee, in its sole discretion, elects not to cancel such
award. In addition, with respect to any restricted stock units that became
vested and paid after the date of your Misconduct: (i) any such payment may be
forfeited and (ii) the Corporation may demand that you pay over to the
Corporation any such payment you received.
 
11. This award under this Agreement may not be transferred by you during your
lifetime and may not be assigned, pledged or otherwise transferred except by the
laws of descent and distribution.
 
12. This Agreement shall not confer on you the right to continued employment by
the Corporation, nor shall this award interfere in any way with the right of the
Corporation to terminate your employment at any time.
 
13. This Agreement is not subject to any provisions of the Employee Retirement
Income Security Act (ERISA) of 1974.
 
14. This award is subject to your signing the enclosed copy of this agreement
and returning it in the envelope provided. By accepting this award, you agree to
keep this agreement and all of its provisions confidential and not to disclose
any parts thereof to third parties, except that information relating to this
agreement may be divulged (i) to the extent required by any court order, (ii) to
any public authority such as the IRS, (iii) in connection with any tax filing or
(iv) to any financial advisors or tax consultants. Please retain the original of
this Agreement with your important papers.
 
Accepted:



E-4